UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 16-6980


UNITED STATES OF AMERICA,

                 Plaintiff - Appellee,

          v.

IRA TAYLOR,

                 Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.     J. Frederick Motz, Senior District
Judge. (1:13-cr-00078-JFM-1; 1:15-cv-03747-JFM)


Submitted:    February 16, 2017            Decided:   February 21, 2017


Before GREGORY, Chief Judge, and         DUNCAN,   Circuit   Judge,   and
HAMILTON, Senior Circuit Judge.


Dismissed by unpublished per curiam opinion.


Ira Taylor, Appellant Pro Se. Benjamin M. Block, OFFICE OF THE
UNITED STATES ATTORNEY, Debra Lynn Dwyer, Assistant United
States Attorney, Michael Clayton Hanlon, Assistant United States
Attorney, Baltimore, Maryland; Scott Andrew Lemmon, OFFICE OF
THE UNITED STATES ATTORNEY, Raleigh, North Carolina; Henry
Brandis Marsh, Jr., Assistant State’s Attorney, Baltimore,
Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Ira     Taylor      seeks    to    appeal          the   district       court’s       order

denying relief on his 28 U.S.C. § 2255 (2012) motion.                                The order

is not appealable unless a circuit justice or judge issues a

certificate of appealability.                28 U.S.C. § 2253(c)(1)(B) (2012).

A   certificate        of     appealability          will      not    issue         absent    “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2012).                     When the district court denies

relief   on    the     merits,     a    prisoner         satisfies      this    standard      by

demonstrating        that     reasonable           jurists      would      find      that     the

district      court’s       assessment     of       the    constitutional           claims    is

debatable     or     wrong.        Slack     v.     McDaniel,        529 U.S. 473,    484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling   is    debatable,         and   that       the    motion     states     a    debatable

claim of the denial of a constitutional right.                             Slack, 529 U.S.

at 484-85.

      We have independently reviewed the record and conclude that

Taylor has not made the requisite showing.                         Accordingly, we deny

a   certificate      of     appealability          and     dismiss      the    appeal.         We

dispense      with     oral       argument      because        the    facts         and     legal




                                               2
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.



                                                               DISMISSED




                                   3